 
 
I 
112th CONGRESS
2d Session
H. R. 4770 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2012 
Mr. Neal introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce temporarily the duty on Yttrium oxides having a purity of at least 99.9 percent. 
 
 
1.Yttrium oxides having a purity of at least 99.9 percent
(a)In generalHeading 9902.02.21 of the Harmonized Tariff Schedule of the United States (relating to Yttrium oxides having a purity of at least 99.9 percent) is amended—
(1)by striking Free and inserting 2% in the general rate of duty column; and
(2)by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
